602 F.2d 1244
UNITED STATES of America, Plaintiff-Appellee,v.John DOHM and Robert Rowen, Defendants-Appellants.
No. 78-5030.
United States Court of Appeals,Fifth Circuit.
Sept. 7, 1979.

Jerome B. Ullman, Jr., Miami, Fla.  (Court-appointed), for Robert rowen.
Donald L. Ferguson, Miami, Fla., for John Dohm.
Hugh F. Culverhouse, Jr., Linda C. Hertz, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion June 21, 1979, 5 Cir., 597 F.2d 535).
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, JOHNSON, GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON and RANDALL, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application of John Dohm for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


2
IT IS ORDERED that the appeal of John Dohm shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.